Exhibit 10.4 EMPLOYMENT AGREEMENT THIS AGREEMENT is made as on the1st day of July 2008. BETWEEN: FIRST AMERICAN SCIENTIFIC CORP (The “Corporation”) AND: (the “Executive”) JOHN BRIAN NICHOLS WHEREAS, the Corporation desires to employ the Executive as its President and Chief Executive Officer effective July 1, 2008, and WHEREAS, the Executive is willing to accept such employment by the Corporation, NOW THEREFORE, IT IS AGREED AS FOLLOWS: Section 1 Definitions For the purposes of this Agreement the following terms shall have the following meanings: “Termination For Cause" shall mean termination by the Corporation of the Executive's employment by the Corporation by reason of the Executive's willful dishonesty towards, fraud upon, or deliberate injury or attempted injury to the Corporation, or by reason of the Executive's willful material breach of this Agreement, which has resulted in material injury to the Corporation. “Termination Other Than For Cause" shall mean termination by the Corporation of the Executive's employment by the Corporation (other than in a Termination for Cause) and shall include constructive termination of the Executive's employment by reason of material breach of this Agreement by the Corporation, such constructive termination to be effective upon notice from the Executive to the Corporation of such constructive termination. "Voluntary Termination" shall mean termination by the Executive of the Executive's employment other than (i)constructive termination as described herein, (ii) "Termination upon a Change in Control," and (iii) termination by reason of the Executive's death or disability as described herein. 1 "Change in Control" shall mean (i) the time that the Corporation first determines that any person and all other persons who constitute a group (within the meaning of §13(d)(3) of the Securities Exchange Act of 1934 ("Exchange Act")) have acquired direct or indirect beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act) of twenty percent (20%) or more of the Corporation's outstanding securities, unless a majority of the "Continuing Directors" approves the acquisition not later than ten (10) business days after the Corporation makes that determination, or (ii) the first day on which a majority of the members of the Corporation's board of directors are not "Continuing Directors." "Continuing Directors" shall mean, as of any date of determination, any member of the Corporation's board of directors of the Corporation who (i) was a member of that board of directors on January 31, 2001, (ii) has been a member of that board of directors since inception of the Company, or (iii) was nominated for election or elected to the Corporation's board of directors with the affirmative vote of the greater of a majority of the Continuing Directors who were members of the Corporation's board of directors at the time of such nomination or election. Section 2 Duties During the term of this Agreement, the Executive agrees to be employed by and to serve the Corporation as its President and CEO and the Corporation agrees to employ and retain the Executive in such capacity for the duration of the term herein.In such capacity, the Executive shall render such managerial, administrative and other services as are customarily associated with or incident to such position and shall perform such other duties and responsibilities for the Corporation as the Corporation may reasonably require, consistent with such position.The Executive shall devote a substantial portion of his business time, energy, and skill to the affairs of the Corporation as the Executive shall report to the Corporation's board of directors. The Executive shall report directly to the Board of Directors and the Corporation shall not appoint any individual to whom the Executive shall report, or who shall have the right to supervise the Executive, provided, however, that the Corporation's board of directors may appoint one or more members of the board of directors to coordinate the reporting from the Executive to the board of directors.In the event that the Corporation changes the Executive's title, working conditions or specifies duties so that the Executive's powers and duties are diminished or reduced, or include powers, duties or working conditions which are not generally consistent with the title of President and CEO, or if the Corporation changes the reporting relationship so that the Executive reports to another officer or employee, other than the Corporation's board of directors as a whole, then at any time thereafter, at the Executive's option and upon thirty days notice, and provided that such changes shall not have been rescinded or corrected to the reasonable satisfaction of the Executive within said thirty day period, the Executive shall have the right to terminate the employment relationship, and in such event, the employment shall be deemed to have been constructively terminated by the Corporation without cause. 2 Section 3 Terms of Employment Initial Term The term of employment of the Executive by the Corporation shall be for a period of seven years beginning with Effective Date July 1, 2008 ("Initial Term"), unless terminated earlier pursuant to this Agreement.At any time prior to the expiration of the Initial Term, the Corporation and the Executive may by mutual written agreement extend the Executive's employment under the terms of this Agreement for such additional periods as they may agree. Section 4 Compensation Base Salary
